As filed with the Securities and Exchange Commission on May 29, 2008 1933 Act File No. 2-89729 1940 Act File No. 811-03980 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 84 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 87 x MORGAN STANLEY INSTITUTIONAL FUND TRUST (Exact Name of Registrant as Specified in Charter) 522 Fifth Avenue New York, New York 10036 (Address of Principal Executive Offices) Registrants Telephone Number, including Area Code: (800) 548-7786 Amy R. Doberman, Esq. Morgan Stanley Investment Management Inc. 522 Fifth Avenue New York, New York 10036 (Name and Address of Agent for Service) Copy to: Carl Frischling, Esq. Stuart M. Strauss, Esq. Kramer Levin Naftalis & Frankel LLP Clifford Chance US LLP 1177 Avenue of the Americas 31 West 52nd Street New York, New York 10036 New York, New York 10019 It is proposed that this filing will become effective (check appropriate box) o Immediately upon filing pursuant to paragraph (b) o On (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o On (date) pursuant to paragraph (a)(1) x 75 days after filing pursuant to paragraph (a)(2) o On (date) pursuant to paragraph (a)(2) of rule 485. Amending the Prospectus If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted.
